JANVIER, Judge.
We granted a rehearing to one of the plaintiffs, George A. LaRue, because he called attention to the fact that we had allowed him for damages sustained by his automobile only $562.39, although he contended that he had shown that it cost $662.-39 to repair the damage sustained by his automobile in the collision.
The record shows that Mr. LaRue alleged that the cost of making the repairs made necessary by the collision was $662.-39. It also shows that Mr. LaRue had secured a policy of collision insurance in which it was stipulated that he himself should pay the first $100 for the repair of damage to his automobile sustained in collision, and that the insurer would pay the balance.
In the transcript there is a stipulation reading as follows:
“It is stipulated and agreed between counsel for plaintiff and counsel for defendants in this matter that the name of the insurance company which carried the automobile collision insurance on Mr. LaRue’s car at the time in question was the Mercury Insurance Company. And it is further stipulated that the Bohn Motor Company people were paid $562.39, as Mr. Bohn testified.”
Counsel for Mr. LaRue now explain that what Mr. Bohn had actually testified to was that his company had received $662.39 for repairing the automobile and that the $562.39 referred to in the stipulation was the amount which the insurance company had paid, in addition to which Mr. LaRue had himself paid $100.
The record shows that Mr. Bohn testified that his company had received $662.39, and since the insurance company paid only $562.39, necessarily the additional $100 was paid by Mr. LaRue.
In any event, we are convinced that the actual amount paid for repairing the automobile was $662.39.
Accordingly, our original decree is amended by the increase of the award to Mr. LaRue to $728.89. With this amendment our original decree is reinstated and made final.
Original decree amended and reinstated.